 


116 HRES 1153 EH: Condemning unwanted, unnecessary medical procedures on individuals without their full, informed consent.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1153 
In the House of Representatives, U. S., 
 
October 2, 2020 
 
RESOLUTION 
Condemning unwanted, unnecessary medical procedures on individuals without their full, informed consent. 
 
 
Whereas there is a shameful history in the United States of Black, Indigenous, people of color, immigrants, poor people, and people with disabilities being subjected to medical procedures without their informed consent; Whereas 32 States passed eugenic-sterilization laws, resulting in the sterilization of between 60,000 to 70,000 people beginning in the early 1900s; 
Whereas 25 percent of Native American women of childbearing age were sterilized over the course of 6 years after the passage of the Family Planning Services and Population Research Act of 1970; Whereas incarcerated individuals have continued to face sterilization practices, including nearly 150 incarcerated women in California prisons sterilized between 2006 and 2010; 
Whereas, on September 14, 2020, a coalition of organizations, including Project South, Georgia Detention Watch, Georgia Latino Alliance for Human Rights, and South Georgia Immigrant Support Network, filed a complaint to the Department of Homeland Security Office of Inspector General expressing concerns about the Irwin County Detention Center in Ocilla, Georgia, including detained immigrant women receiving unnecessary hysterectomies and a lack of informed consent for gynecological procedures; Whereas a growing number of women are coming forward to share stories of unwanted, unnecessary medical procedures, including full or partial hysterectomies and other procedures involving their reproductive organs, performed without their knowledge or consent; 
Whereas, on September 16, 2020, U.S. Immigration and Customs Enforcement nearly deported a woman who was formerly detained at Irwin County Detention Center who had one fallopian tube removed without her knowledge or consent; Whereas, on September 18, 2020, 4 women came forward saying that they did not approve of the procedures they received; 
Whereas an initial review of available medical records by independent gynecologists raises serious questions about whether patients detained at the Irwin County Detention Center provided informed consent and whether prevailing standards of care were adhered to in their care; and Whereas these allegations indicate a failure by U.S. Immigration and Customs Enforcement to conduct rigorous oversight to protect the health and safety of people in its custody: Now, therefore, be it 
 
That the House of Representatives— (1)condemns performing unwanted, unnecessary medical procedures on individuals without their full, informed consent; 
(2)recognizes that everyone deserves to control their own reproductive choices and make informed choices about their bodies; (3)recognizes that further accountability, oversight, and transparency is necessary to protect people in the custody of U.S. Immigration and Customs Enforcement; and 
(4)calls on the Department of Homeland Security to— (A)pause the removal of any individual who experienced any medical procedure at the Irwin County Detention Center; 
(B)allow individuals who may have experienced an unnecessary or nonconsensual procedure to have immediate access to adequate, safe, and consensual medical treatment or to seek a second opinion from an independent medical professional; (C)immediately comply with all investigations and records requests related to investigations about the Irwin County Detention Center; 
(D)ensure impacted individuals are able to freely participate in any investigation and share their stories without fear of reprisal; and (E)hold all individuals found to be involved in any unnecessary or nonconsensual medical procedure at the Irwin County Detention Center accountable and bring them to justice. 
 
Cheryl L. Johnson,Clerk. 
